      2:20-cv-04444-BHH        Date Filed 12/23/20      Entry Number 1        Page 1 of 31




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

SOLARIS, INC.,                                 )   Civil Action No. 2:20-cv-4444-RMG
                                               )
              Plaintiff,                       )
                                               )
vs.                                            )                  COMPLAINT
                                               )
LIBERTY MUTUAL INSURANCE                       )
COMPANY, MONTGOMERY                            )
INSURANCE COMPANY, AMTRUST                     )
FINANCIAL SERVICES, INC.,                      )
AMERICAN SOUTHERN INSURANCE                    )
COMPANY, NATIONWIDE MUTUAL                     )
INSURANCE COMPANY, EMC                         )
INSURANCE GROUP, INC., AAA OF                  )
THE CAROLINAS, BUILDERS                        )
MUTUAL INSURANCE COMPANY,                      )
OHIO CASUALTY INSURANCE                        )
COMPANY, FEDERATED MUTUAL                      )
INSURANCE COMPANY, PENN                        )
NATIONAL INSURANCE COMPANY,                    )
AMERISURE MUTUAL INSURANCE                     )
CO.,                                           )
                                               )
              Defendants.                      )
                                               )

       The undersigned on behalf of Plaintiff Solaris, Inc. (“Solaris” or “Plaintiff”), complaining

of the Defendants, Liberty Mutual Insurance Company (“Liberty Mutual”), Montgomery

Insurance Company (“Montgomery Insurance”), AmTrust Financial Services, Inc. (“AmTrust”),

American Southern Insurance Company (“American Southern”), Nationwide Mutual Insurance

Company (“Nationwide”), EMC Insurance Group, Inc. (“EMC”), AAA of the Carolinas

(“AAA”), Builders Mutual Insurance Company (“Builders Mutual”), Federated Mutual

Insurance Company (“Federated Mutual”), Penn National Insurance Company (“Penn

National”), The Main Street American Group (“Main Street”) and Amerisure Mutual Insurance
      2:20-cv-04444-BHH         Date Filed 12/23/20      Entry Number 1       Page 2 of 31




Co. (“Amerisure Mutual”) (all defendants collectively referred to as “Defendants”), would

hereby show and allege unto this Honorable Court as follows:

                                    NATURE OF ACTION

       1.       Solaris is in the business of new home construction. Solaris constructed a single-

family residence located at 61 Eugena Street on Kiawah Island in South Carolina (the

“residence”).

       2.       Plaintiff has been sued in an underlying case, brought by Emily Heisley as trustee

for the Agnes M. Heisley 2004 Trust, which is currently pending in the Charleston County Court

of Common Pleas, C/A No. 2017-CP-10-05298 (the “Underlying Action”). The Underlying

Action generally alleges property damage caused by alleged faulty construction.

       3.       Plaintiff is an “Additional Insured” under various commercial general liability

insurance policies (hereinafter the “CGL Policies”) sold by the Defendants to Plaintiff’s

subcontractors, Frank Leigh Painting, Inc. (“Frank Leigh”), Imperial Tile and Stone (“Imperial

Tile”), Red Bay Construction, Corp. (“Red Bay”), Scott Wadford General Contracting, LLC

(“Scott Wadford”), the Muhler Company, Inc. (“Muhler Company”), Three Oaks Contractors,

Inc. (“Three Oaks”), Advanced Concrete Cutting and Coring, Inc. (“Advanced Concrete”), AGL

Services, LLC (“AGL Services”), Airtight Sprayfoam of Charleston, LLC (“Airtight”), Atlantic

Stone, LLC (“Atlantic Stone”), Aqua Blue Pools of Charleston, Inc. (“Aqua Blue”), D&J

Custom Builders, Inc. (“D&J Custom Builders”), and Lepage Millworks (“Lepage”), which

contain, among other things, duties on the part of the Defendants to defend and indemnify

Plaintiff with respect to the Underlying Action and the claims asserted therein.

       4.       Defendants have all either: failed to acknowledge or respond to Plaintiff’s

demands for defense and coverage, denied defense and coverage, identified and threatened to




                                                 2
      2:20-cv-04444-BHH         Date Filed 12/23/20      Entry Number 1        Page 3 of 31




invoke policy defenses contrary to the plain language of the CGL policies, and/or have failed to

adequately reserve the right to contest coverage under the policies.

       5.      This declaratory judgment action seeks the following declaratory relief:

                   i. That the Underlying Action set forth claims that are covered under each of

                       the CGL Policies;

                   ii. That the Defendants have an immediate duty to defend and indemnify

                       Plaintiff with respect to the Underlying Action;

                  iii. That, pursuant to the Defendants’ CGL Policies, Defendants are obligated

                       to provide coverage to Plaintiff for “property damage” which occurred

                       during the policy period, including any continuation, change or

                       resumption of that “property damage” after the end of the policy period;

                       and

                  iv. That Defendants have failed to adequately reserve the right to contest

                       coverage under the CGL Policies and are thus precluded from doing so.

       6.      This declaratory judgment action also seeks to recover damages resulting from

Defendants’ bad faith actions regarding the Defendants’ CGL Policies.

                          PARTIES, JURISDICTION, AND VENUE

       7.      Plaintiff Solaris is a corporation organized and existing under the laws of the State

of South Carolina. Solaris was named as a defendant in the Underlying Action.

       8.      Upon information and belief, Defendant Liberty Mutual is a corporation

organized and existing in the State of Massachusetts with its principal place of business in

Massachusetts. At all times material hereto, Defendant Liberty Mutual was in the business of

selling contracts of insurance to contractors, such as Plaintiff’s subcontractor, Simmons




                                                 3
      2:20-cv-04444-BHH         Date Filed 12/23/20      Entry Number 1         Page 4 of 31




Plumbing, Red Bay Construction, and Frank Leigh Painting, and sold the subject insurance

policies covering risks located within the State of South Carolina.

       9.      Upon information and belief, Defendant Montgomery Insurance is a corporation

organized and existing in the State of New Hampshire with its principle place of business in New

Hampshire. At all times material hereto, Defendant Montgomery Insurance was in the business

of selling contracts of insurance to contractors, such as Plaintiff’s subcontractor, Simmons

Plumbing and AGL Services, and sold the subject insurance policies covering risks located

within the State of South Carolina.

       10.     Upon information and belief, Defendant AmTrust is a corporation organized and

existing in the State of Delaware with its principal place of business in New York. At all times

material hereto, Defendant AmTrust was in the business of selling contracts of insurance to

contractors, such as Plaintiff’s subcontractor, Wyatt Childs, and sold the subject insurance

policies covering risks located within the State of South Carolina.

       11.     Upon information and belief, Defendant American Southern is a corporation

organized and existing in the State of Georgia with its principle place of business in Georgia. At

all times material hereto, Defendant American Southern was in the business of selling contracts

of insurance to contractors, such as Plaintiff’s subcontractor, Imperial Tile, and sold the subject

insurance policies covering risks located within the State of South Carolina.

       12.     Upon information and belief, Defendant Nationwide is a corporation organized

and existing in the State of Delaware with its principle place of business in Ohio. At all times

material hereto, Defendant Nationwide was in the business of selling contracts of insurance to

contractors, such as Plaintiff’s subcontractor, LMS Stucco, and sold the subject insurance

policies covering risks located within the State of South Carolina.




                                                 4
      2:20-cv-04444-BHH         Date Filed 12/23/20      Entry Number 1       Page 5 of 31




       13.     Upon information and belief, Defendant EMC is a corporation organized and

existing in the State of Iowa with its principle place of business in Iowa. At all times material

hereto, Defendant EMC was in the business of selling contracts of insurance to contractors, such

as Plaintiff’s subcontractor, Red Bay Construction, and sold the subject insurance policies

covering risks located within the State of South Carolina.

       14.     Upon information and belief, Defendant Builders Mutual is a corporation

organized and existing in the State of North Carolina with its principle place of business in North

Carolina. At all times material hereto, Defendant Builders Mutual was in the business of selling

contracts of insurance to contractors, such as Plaintiff’s subcontractor, Airtight Sprayfoam, and

sold the subject insurance policies covering risks located within the State of South Carolina.

       15.     Upon information and belief, Defendant AAA is a corporation organized and

existing in a State other than South Carolina with its principle place of business in North

Carolina. At all times material hereto, Defendant AAA was in the business of selling contracts of

insurance to contractors, such as Plaintiff’s subcontractor, D&J Custom Builders, and sold the

subject insurance policies covering risks located within the State of South Carolina.

       16.     Upon information and belief, Defendant Federated Mutual is a corporation

organized and existing in the State of Minnesota with its principle place of business in

Minnesota. At all times material hereto, Defendant Federated Mutual was in the business of

selling contracts of insurance to contractors, such as Plaintiff’s subcontractor, Frank Leigh

Painting, and sold the subject insurance policies covering risks located within the State of South

Carolina.

       17.     Upon information and belief, Defendant Penn National is a corporation organized

and existing under the laws of one of the fifty states other than South Carolina with its principle




                                                 5
      2:20-cv-04444-BHH         Date Filed 12/23/20       Entry Number 1        Page 6 of 31




place of business in Harrisburg, Pennsylvania. At all times material hereto, Defendant Penn

National was in the business of selling contracts of insurance to contractors such as Plaintiff’s

subcontractor, Frank Leigh Painting, and sold the subject insurance policies covering risks

located within the state of South Carolina.

       18.     Upon information and belief, Defendant Main Street is a corporation organized

and existing under the laws of Minnesota with its principle place of business in Minnesota. At all

times material hereto, Defendant Main Street was in the business of selling contracts of

insurance to contractors such as Plaintiff’s subcontractor, Woodmasters, and sold the subject

insurance policies covering risks located within the state of South Carolina.

       19.     Upon information and belief, Defendant Amerisure is a corporation organized and

existing under the laws of one of the fifty states other than South Carolina with its principle place

of business in Michigan. At all times relevant hereto, Defendant Amerisure was in the business

of selling contracts of insurance to contractors, such as Plaintiff’s subcontractor, Woodmasters,

and sold the subject insurance policies covering risks located within the state of South Carolina.

       20.     The alleged property damage and events giving rise to this action occurred in

Charleston County, South Carolina, and the amount in controversy is in excess of $75,000. There

is complete diversity of citizenship between the Plaintiff and the Defendants. This Court has

jurisdiction over this matter pursuant to 28 U.S.C. § 1332 and venue is proper in the Charleston

Division.

                                  FACTUAL ALLEGATIONS

       21.     Emily Heisley, as trustee for the Agnes M. Heisley 2004 Trust and as successor in

interest for the Michael E. Heisley 1994 (“plaintiff”) purchased two properties on Kiawah Island

to build a single-family residence (the “residence”).




                                                 6
      2:20-cv-04444-BHH         Date Filed 12/23/20      Entry Number 1       Page 7 of 31




       22.     The Heisley’s entered into a contract with Solaris to construct the residence.

       23.     Solaris contracted with the following subcontractors who performed work on the

residence: Frank Leigh Painting, Scott Wadford, Imperial Tile, Red Bay Construction, AGL

Services, Lepage, Muhler, Three Oaks, Advanced Concrete Cutting, Airtight Sprayfoam,

Atlantic Stone, Aqua Blue Pools, Woodmasters, Wyatt Childs, Clark’s Services, JEM

Construction, Simmons Plumbing, LMS Stucco, and D&J Custom Builders.

       24.     Upon information and belief, all construction work performed at the residence

which is the subject of the Underlying Action was performed by subcontractors.

       25.     The residence that is the subject of the Underlying Action received its Certificate

of Occupancy in November of 2010.

       26.     Solaris’ contracts with Frank Leigh Painting, Scott Wadford, Imperial Tile, Red

Bay Construction, AGL Services, Lepage, Muhler, Three Oaks, Advanced Concrete Cutting,

Airtight Sprayfoam, Atlantic Stone, Aqua Blue Pools, Woodmasters, Wyatt Childs, Clark’s

Services, JEM Construction, Simmons Plumbing, LMS Stucco, and D&J Custom Builders

required the aforementioned subcontractors to the following, without limitation:

              i. Maintain CGL insurance coverage, including completed operations

                 coverage;

             ii. To insure Solaris with primary coverage as an additional insured on the

                 sub-contractors’ CGL Policies; and

             iii. To provide Solaris with a certificate of insurance showing these coverages

                 were in place prior to commencing work on the residence.




                                                7
      2:20-cv-04444-BHH        Date Filed 12/23/20      Entry Number 1        Page 8 of 31




                                THE INSURANCE POLICIES

         27.   Upon information and belief, Defendants provided insurance coverage to some

and/or all of Plaintiff’s subcontractors, and to Plaintiff as an “Additional Insured” as outlined

below:

    Insurance Company                   Named Insured                  Additional Insureds
                                       (Sub-Contractor)
Liberty Mutual                   Simmons Plumbing                 Plaintiff
                                 Red Bay Construction
                                 Frank Leigh Painting
Montgomery Insurance             Simmons Plumbing                 Plaintiff
                                 AGL Services
AmTrust                          Wyatt Childs                     Plaintiff

American Southern                Imperial Tile                    Plaintiff

Nationwide                       LMS Stucco                       Plaintiff
EMC                              Red Bay Construction             Plaintiff

AAA of the Carolinas             D&J Custom Builders              Plaintiff

Builders Mutual Insurance        Airtight Sprayfoam               Plaintiff
Company
Federated Insurance Company      Frank Leigh Painting             Plaintiff
Penn National Insurance          Frank Leigh Painting             Plaintiff
Company
Main Street America              Woodmasters                      Plaintiff
Amerisure                        Woodmasters


                                    Liberty Mutual Policies

         28.   Upon information and belief, Liberty Mutual provided CGL insurance coverage

to Plaintiff’s subcontractor, Simmons Plumbing, from July 5, 2017 through July 5, 2020, Policy

No. BKS 19 57 19 96.

         29.   Pursuant to the contract between Solaris and Simmons Plumbing, Simmons

Plumbing agreed to maintain CGL insurance coverage, including completed operations coverage,

and to insure Solaris with primary coverage as an additional insured on its CGL policies.




                                                 8
     2:20-cv-04444-BHH       Date Filed 12/23/20     Entry Number 1       Page 9 of 31




       30.   The Insuring Agreement in the Liberty Mutual Policies provides, in relevant part:

                                             ****

             SECTION I

             COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

             1. Insuring Agreement

                    a. We will pay those sums that the insured becomes legally obligated
                       to pay as damages because of “bodily injury” or “property damage”
                       to which this insurance applies. We will have the right and duty to
                       defend the insured against any “suit” seeking those damages.
                       …
                    b. This insurance applies to “bodily injury” and “property damage”
                       …if:
                                  (1) The “bodily injury” or “property damage” is caused
                                      by an “occurrence” that takes place in the “coverage
                                      territory”;

                                  (2) The “bodily injury” or “property damage” occurs
                                      during the policy period.
                                      …
                    c. “Bodily injury” or “property damage” which occurs during the
                       policy period…includes any continuation, change or resumption of
                       that “bodily injury” or “property damage” after the end of the
                       policy period.

                                            ****

       31.   The Liberty Mutual Policies define “occurrence” and “property damage” as

follows:

                                            ****

             13. “Occurrence” means an accident, including continuous or repeated
             exposure to substantially the same general harmful conditions.
             …

             17. “Property damage” means:

                    a. Physical injury to tangible property, including all resulting loss of
                       use of that property. All such loss of use shall be deemed to occur
                       at the time of the physical injury that caused it; or



                                             9
     2:20-cv-04444-BHH        Date Filed 12/23/20       Entry Number 1   Page 10 of 31




                      d. Loss of use of tangible property that is not physically injured. All
                         such loss of use shall be deemed to occur at the time of the
                         “occurrence” that caused it.

                                           ****
       32.    The Liberty Mutual Policies include a Commercial General Liability Extension

endorsement, which provides, in relevant part:

                                                 ****

       G. ADDITIONAL INSUREDS – BY CONTRACT, AGREEMENT OR PERMIT

       1. Paragraph 2. under Section II – Who Is An Insured is amended to include as an
       insured any person or organization whom you have agreed to add as an additional
       insured in a written contract, written agreement or permit. Such person or
       organization is an additional insured but only with respect to liability for “bodily
       injury,” “property damage” or “personal and advertising injury” caused in whole or
       in part by:

              a. Your acts or omissions, or the acts or omissions of those acting on your
              behalf, in the performance of your ongoing operations for the additional
              insured that are the subject of the written contract or written agreement
              provided that the “bodily injury” or “property damage” occurs, or the
              “personal or advertising injury” is committed, subsequent to the signing of
              such written contract or agreement;
              …

       However:

       1. The insurance afforded to such additional insured only applies to the extent
          permitted by law; and

       2. If coverage provided to the additional insured is required by a contract or
          agreement, the insurance afforded to such additional insured will not be broader
          than that which you are required by the contract or agreement to provide for
          such additional insured.

       With respect to Paragraph 1.a. above, a person’s or organization’s status as an
       additional insured under this endorsement ends when:

              (1) All work, including materials, parts or equipment furnished in connection
              with such work, on the project (other than service, maintenance or repairs)
              to be performed by or on behalf of the additional insured(s) at the location of
              the covered operations has been completed; or



                                                 10
 2:20-cv-04444-BHH         Date Filed 12/23/20     Entry Number 1       Page 11 of 31




           (2) That portion of “your work” out of which the injury or damage arises has
           bene put to its intended use by any person or organization other than
           another contractor or subcontractor engaging in performing operations for a
           principal as a part of the same project.
           …

   The insurance provided by this endorsement applies only if the written contract or
   written agreement is signed prior to the “bodily injury” or “property damage.”
   …

   2. With respect to the insurance provided by this endorsement, the following are
   added to Paragraph 2. Exclusions under Section I – Coverage A – Bodily Injury and
   Property Damage Liability:

   This insurance does not apply to:

   a. “Bodily injury” or “property damage” arising from the sole negligence of the
      additional insured.

   b. “Bodily injury” or “property damage” that occurs prior to you commencing
      operations at the location where such “bodily injury” or “property damage”
      occurs.
      …

   d. “Bodily injury” or “property damage” occurring after:

           (1) All work, including materials, parts or equipment furnished in connection
           with such work, on the project (other than service, maintenance or repairs)
           to be performed by or on behalf of the additional insured(s) at the location of
           the covered operations has been completed; or

           (2) That portion of “your work” out of which the injury or damage arises has
           been put to its intended use by any person or organization other than
           another contractor or subcontractor engaged in performing operations for a
           principal as a part of the same project.

                                          ****

   33.     Upon information and belief, Liberty Mutual provided CGL insurance coverage

to Plaintiff’s subcontractor, Red Bay, from April 30, 2009 through April 30, 2016, Policy No.

CBP 8655246.




                                           11
     2:20-cv-04444-BHH         Date Filed 12/23/20     Entry Number 1         Page 12 of 31




       34.     Pursuant to the contract between Solaris and Red Bay, Red Bay agreed to

maintain CGL insurance coverage, including completed operations coverage, and to insure

Solaris with primary coverage as an additional insured on its CGL policies.

       35.     Upon information and belief, the Insuring Agreement and pertinent Endorsements

in the CGL Policies issued by Liberty Mutual are substantially similar to those CGL Policies

issued by the other Defendants in this case.

       36.     Upon information and belief, Liberty Mutual provided CGL insurance coverage

to Plaintiff’s subcontractor, Frank Leigh Painting, from October 1, 2009 through October 10,

2011, Policy No. BKO 52769084.

       37.     Pursuant to the contract between Solaris and Frank Leigh Painting, Frank Leigh

Painting agreed to maintain CGL insurance coverage, including completed operations coverage,

and to insure Solaris with primary coverage as an additional insured on its CGL policies.

       38.     Upon information and belief, the Insuring Agreement and pertinent Endorsements

in the CGL Policies issued by Liberty Mutual are substantially similar to those CGL Policies

issued by the other Defendants in this case.

                                 Montgomery Insurance Policies

       39.     Upon information and belief, Montgomery Insurance provided CGL insurance

coverage to Plaintiff’s subcontractor, Simmons Plumbing, from July 5, 2010 through July 5,

2017, Policy No. CPP8299375.

       40.     Pursuant to the contract between Solaris and Simmons Plumbing, Simmons

Plumbing agreed to maintain CGL insurance coverage, including completed operations coverage,

and to insure Solaris with primary coverage as an additional insured on its CGL policies.




                                               12
     2:20-cv-04444-BHH        Date Filed 12/23/20     Entry Number 1    Page 13 of 31




       41.    The Montgomery Insurance Policies include a Commercial General Liability

Extension endorsement, which provides, in relevant part:

                                               ****

       I.     ADDITIONAL INSUREDS – BY CONTRACT, AGREEMENT OR PERMIT
              Paragraph 2. Under SECTION II – WHO IS AN INSURED is amended to include
              as an insured any person or organization when you and such person or
              organization have agreed in writing in a contract, agreement or permit that
              such person or organization be added as an additional insured on your policy
              to provide insurance such as is afforded under this Coverage Part. Such
              person or organization is an additional insured only with respect to liability
              arising out of:

                 a. Your ongoing operations performed for that person or organization; or
                 …

              With respect to provision 1.a. above, a person’s or organization’s status as an
              insured under this endorsement ends when your operations for that person
              or organization are completed.
              …

       3. This endorsement provision I. does not apply:

              a. Unless the written contract or agreement has been executed, or permit
                 has been issued, prior to the “bodily injury,” “property damage” or
                 “personal advertising injury”;

              b. To “bodily injury” or “property damage” occurring after:
                 (1) All work, including materials, parts or equipment furnished in
                 connection with such work, in the project (other than service,
                 maintenance or repairs) to be performed by or on behalf of the additional
                 insured(s) at the site of the covered operations has been completed; or
                 (2) That portion of “your work” out of which the injury or damage arises
                 has been put to its intended use by any person or organization other than
                 another contractor or subcontractor engaged in performing operations
                 for a principal as a part of the same project.

                                             ****

       42.    Upon information and belief, Montgomery Insurance provided CGL insurance

coverage to Plaintiff’s subcontractor, AGL Services, from May 10, 2010 through May 10, 2017,

Policy No. CCP8433647.



                                              13
     2:20-cv-04444-BHH        Date Filed 12/23/20      Entry Number 1         Page 14 of 31




       43.    Pursuant to the contract between Solaris and AGL Services, AGL Services agreed

to maintain CGL insurance coverage, including completed operations coverage, and to insure

Solaris with primary coverage as an additional insured on its CGL policies.

       44.    The Certificate of Insurance lists “Solaris, Inc.” as a Certificate Holder and names

it as an additional insured with respect to General Liability and Auto Liability for work

performed by the named insured when required by written contract.

       45.    The Montgomery Insurance Policies include a Commercial General Liability

Extension endorsement, which provides, in relevant part:

                                               ****

       II.    ADDITIONAL INSUREDS – BY CONTRACT, AGREEMENT OR PERMIT
              Paragraph 2. Under SECTION II – WHO IS AN INSURED is amended to include
              as an insured any person or organization when you and such person or
              organization have agreed in writing in a contract, agreement or permit that
              such person or organization be added as an additional insured on your policy
              to provide insurance such as is afforded under this Coverage Part. Such
              person or organization is an additional insured only with respect to liability
              arising out of:

                 a. Your ongoing operations performed for that person or organization; or
                 …

              With respect to provision 1.a. above, a person’s or organization’s status as an
              insured under this endorsement ends when your operations for that person
              or organization are completed.
              …

       4. This endorsement provision I. does not apply:

              a. Unless the written contract or agreement has been executed, or permit
                 has been issued, prior to the “bodily injury,” “property damage” or
                 “personal advertising injury”;

              b. To “bodily injury” or “property damage” occurring after:
                 (1) All work, including materials, parts or equipment furnished in
                 connection with such work, in the project (other than service,
                 maintenance or repairs) to be performed by or on behalf of the additional
                 insured(s) at the site of the covered operations has been completed; or



                                               14
     2:20-cv-04444-BHH        Date Filed 12/23/20      Entry Number 1         Page 15 of 31




                  (2) That portion of “your work” out of which the injury or damage arises
                  has been put to its intended use by any person or organization other than
                  another contractor or subcontractor engaged in performing operations
                  for a principal as a part of the same project.

                                              ****

                                      Nationwide Policies

       46.    Upon information and belief, Nationwide provided CGL insurance coverage to

Plaintiff’s subcontractor, LMS Stucco, from February 19, 2009 through May 7, 2011, Policy No.

ACP GLKO 2322993855.

       47.    Pursuant to the contract between Solaris and LMS Stucco, LMS Stucco agreed to

maintain CGL insurance coverage, including completed operations coverage, and to insure

Solaris with primary coverage as an additional insured on its CGL policies.

       48.    The Certificate of Insurance lists “Solaris, Inc.” as a Certificate Holder and states

that Solaris is included as an additional insured with respect to the general liability for work

performed by the named insured when required by written contract.

       49.    The Insuring Agreement in the Nationwide Policies provides, in relevant part:

                                                ****

              SECTION I

              COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

              2. Insuring Agreement

                      a. We will pay those sums that the insured becomes legally obligated
                         to pay as damages because of “bodily injury” or “property damage”
                         to which this insurance applies. We will have the right and duty to
                         defend the insured against any “suit” seeking those damages.
                         …

                      b. This insurance applies to “bodily injury” and “property damage”
                         …if:




                                               15
     2:20-cv-04444-BHH         Date Filed 12/23/20   Entry Number 1      Page 16 of 31




                                    (1) The “bodily injury” or “property damage” is caused
                                        by an “occurrence” that takes place in the “coverage
                                        territory”;
                                    (2) The “bodily injury” or “property damage” occurs
                                        during the policy period.
                                        …

                      c. “Bodily injury” or “property damage” which occurs during the
                         policy period…includes any continuation, change or resumption of
                         that “bodily injury” or “property damage” after the end of the
                         policy period.

                                            ****

       50.     The Nationwide Policies define “occurrence” and “property damage” as follows:

                                             ****
               13. “Occurrence” means an accident, including continuous or repeated
               exposure to substantially the same general harmful conditions.
               …

               17. “Property damage” means:

                      b. Physical injury to tangible property, including all resulting loss of
                         use of that property. All such loss of use shall be deemed to occur
                         at the time of the physical injury that caused it; or

                      d. Loss of use of tangible property that is not physically injured. All
                         such loss of use shall be deemed to occur at the time of the
                         “occurrence” that caused it.

                                          ****
       51.     The Nationwide Policies include Endorsement CG 20 10 07 04, entitled

“Additional Insured – Owners, Lessees or Contractors – Scheduled Person or Organization,”

which provides, in relevant part:

                                            ****

              ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS –

                           SCHEDULED PERSON OR ORGANIZATION

       This endorsement modifies insurance provided under the following:




                                              16
   2:20-cv-04444-BHH      Date Filed 12/23/20    Entry Number 1      Page 17 of 31




    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                         SCHEDULE

                          Name of Additional Insured Person(s)
                                  Or Organization(s):
    SOLARIS, INC.
    1896 ANDELL BLUFF BOULEVARD
    JOHNS ISLAND, SC 29455
                        Location(s) Of Covered Operations

    ALL LOCATIONS AT WHICH ONGOING OPERATIONS ARE BEING PERFORMED
    FOR THE ADDITIONAL PERSON(S) OR ORGANIZATION(S)

    A. Section II – Who Is An Insured is amended to include as an additional insured the
    person(s) or organization(s) shown in the Schedule, but only with respect to liability
    for “bodily injury,” “property damage” or “personal and advertising injury” caused,
    in whole or in part, by:

    1. Your acts or omissions; or

    2. The act or omissions of those acting on your behalf in the performance of your
    ongoing operations for the additional insured(s) at the location(s) designated above.

    B. With respect to the insurance afforded to these additional insureds, the following
    additional exclusions apply:

    This insurance does not apply to “bodily injury” or “property damage” occurring
    after:

    1. All work, including materials, parts or equipment furnished in connection with
       such work, on the project (other than service, maintenance or repairs) to be
       performed by or on behalf of the additional insured(s) at the location of the
       covered operations has been completed; or

    2. That portion of “your work” out of which the injury or damage arises has been
       put to its intended use by any person or organization other than another
       contractor or subcontractor engaged in performing operations for a principal as
       part of the same project.

All terms and conditions of this policy apply unless modified by this endorsement.

                                         ****




                                          17
     2:20-cv-04444-BHH         Date Filed 12/23/20       Entry Number 1     Page 18 of 31




                                            AAA Policy

       52.     Upon information and belief, AAA provided CGL insurance coverage to

Plaintiff’s subcontractor, D&J Custom Builders, from November 19, 2010 through November

19, 2011, Policy No. UBO4087482.

       53.     Pursuant to the contract between Solaris and D&J Custom Builders, D&J Custom

Builders agreed to maintain CGL insurance coverage, including completed operations coverage,

and to insure Solaris with primary coverage as an additional insured on its CGL policies.

       54.     The Insuring Agreement in the AAA Policy provides, in relevant part:

                                              ****

       A. COVERAGES

       1. Business Liability

               a. We will pay those sums that the insured becomes legally obligated to pay
               as damages because of “bodily injury,” “property damage,” “personal injury”
               or “advertising injury” to which this insurance applies.
               …

               b. This insurance applies:

                      (1) To “bodily injury” and “property damage” only if:
                             (a) The “bodily injury” or “property damage” is caused by an
                             “occurrence” that takes place in the coverage territory”; and

                              (b) The “bodily injury” or “property damage” occurs during the
                              policy period.

                                              ****

       55.     The AAA Policy defines “property damage” and “occurrence” as follows:

                                             ****
               9. “Occurrence” means an accident, including continuous or repeated
               exposure to substantially the same general harmful conditions.
               …

               12. “Property Damage” means:




                                                18
     2:20-cv-04444-BHH        Date Filed 12/23/20      Entry Number 1        Page 19 of 31




                     a. Physical injury to tangible property, including all resulting loss of
                        use of that property. All such loss of use shall be deemed to occur
                        at the time of the physical injury that caused it; or

                     b. Loss of use of tangible property that is not physically injured. All
                        such loss of use shall be deemed to occur at the time of the
                        “occurrence” that caused it.

                                              ****

       56.    The AAA Policy includes the following endorsement, entitled “Additional

Insured – Owners, Lessees or Contractors,” which provides:

                                              ****

       ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS

       This endorsement modifies insurance provided under the following:

       BUSINESSOWNERS POLICY.

                                             SCHEDULE*

       Name of Person or Organization:

       The following is added to Paragraph C. WHO IS        4. The person or organization
       shown
       AN INSURED in the Businessowners Liability           Schedule is also an insured, but
       only
       Coverage Form:                                   with respect to liability arising out
       of                                               “your work” for that insured by or
                                                        for you.
       *Information required to complete this Schedule, if not shown on this endorsement,
       will be shown in the Declarations.

                                              ****

       57.    The Declarations page lists “Solaris, Inc.” as an additional insured.

                                              ****




                                               19
     2:20-cv-04444-BHH         Date Filed 12/23/20       Entry Number 1        Page 20 of 31




                                        Main Street Policies

       58.     Upon information and belief, Main Street provided CGL insurance coverage to

Plaintiff’s subcontractor, Woodmasters, from April 20, 2009 through April 20, 2011, Policy No.

MPF56177.

       59.     Pursuant to the contract between Solaris and Woodmasters, Woodmasters agreed

to maintain CGL insurance coverage, including completed operations coverage, and to insure

Solaris with primary coverage as an additional insured on its CGL policies.

       60.     Upon information and belief, the Insuring Agreement and pertinent Endorsements

in the CGL Policies issued by Main Street are substantially similar to those CGL Policies issued

by the other Defendants in this case.

                                         AmTrust Policies

       61.     Upon information and belief, AmTrust provided CGL insurance coverage to

Plaintiff’s subcontractor, Wyatt Childs, from August 18, 2009 through August 18, 2011, Policy

No. 10-W039-01.

       62.     Pursuant to the contract between Solaris and Wyatt Childs, Wyatt Childs agreed

to maintain CGL insurance coverage, including completed operations coverage, and to insure

Solaris with primary coverage as an additional insured on its CGL policies.

       63.     The Certificate of Insurance lists “Solaris Properties, Inc.” as a Certificate Holder.

       64.     Upon information and belief, the Insuring Agreement and pertinent Endorsements

in the CGL Policies issued by AmTrust are substantially similar to those CGL Policies issued by

the other Defendants in this case.




                                                 20
     2:20-cv-04444-BHH           Date Filed 12/23/20       Entry Number 1         Page 21 of 31




                                     American Southern Policies

        65.     Upon information and belief, American Southern provided CGL insurance

coverage to Plaintiff’s subcontractor, Imperial Tile, from April 22, 2010 through April 22, 2011,

Policy No. GL46696.

        66.     Pursuant to the contract between Solaris and Imperial Tile, Imperial Tile agreed to

maintain CGL insurance coverage, including completed operations coverage, and to insure

Solaris with primary coverage as an additional insured on its CGL policies.

        67.     The Certificate of Insurance lists “Solaris, Inc.” as a Certificate Holder and states

that the certificate holder is listed on the general liability policy as an additional insured.

        68.     Upon information and belief, the Insuring Agreement and pertinent Endorsements

in the CGL Policies issued by American Southern are substantially similar to those CGL Policies

issued by the other Defendants in this case.

                                     Amerisure Mutual Policies

        69.     Upon information and belief, Amerisure provided CGL insurance coverage to

Plaintiff’s subcontractor, Aqua Blue Pools, from January 1, 2010 through January 1, 2011,

Policy No. CPP203052005.

        70.     Pursuant to the contract between Solaris and Aqua Blue Pools, Aqua Blue Pools

agreed to maintain CGL insurance coverage, including completed operations coverage, and to

insure Solaris with primary coverage as an additional insured on its CGL policies.

        71.     Upon information and belief, the Insuring Agreement and pertinent Endorsements

in the CGL Policies issued by Amerisure are substantially similar to those CGL Policies issued

by the other Defendants in this case.




                                                   21
     2:20-cv-04444-BHH           Date Filed 12/23/20    Entry Number 1        Page 22 of 31




                                          EMC Policies

       72.      Upon information and belief, EMC provided CGL insurance coverage to

Plaintiff’s subcontractor, Red Bay, from 2016 through 2018, Policy Nos. 5D4-57-30-17 and

5D4-57-30-18.

       73.      Pursuant to the contract between Solaris and Red Bay, Red Bay agreed to

maintain CGL insurance coverage, including completed operations coverage, and to insure

Solaris with primary coverage as an additional insured on its CGL policies.

       74.      Upon information and belief, the Insuring Agreement and pertinent Endorsements

in the CGL Policies issued by EMC are substantially similar to those CGL Policies issued by the

other Defendants in this case.

                                     Builders Mutual Policies

       75.      Upon information and belief, Builders Mutual provided CGL insurance coverage

to Plaintiff’s subcontractor, Airtight, from June 30, 2010 through June 30, 2011, Policy No.

CPP0042338.

       76.      Pursuant to the contract between Solaris and Airtight, Airtight agreed to maintain

CGL insurance coverage, including completed operations coverage, and to insure Solaris with

primary coverage as an additional insured on its CGL policies.

       77.      Upon information and belief, the Insuring Agreement and pertinent Endorsements

in the CGL Policies issued by Builder Mutual are substantially similar to those CGL Policies

issued by the other Defendants in this case.




                                                22
     2:20-cv-04444-BHH         Date Filed 12/23/20     Entry Number 1       Page 23 of 31




                                      Penn National Policies

       78.     Upon information and belief, Penn National provided CGL insurance coverage to

Plaintiff’s subcontractor, Frank Leigh Painting, from October 1, 2011 through October 1, 2016,

under Policy Nos. CX9 0676291 and UL9 0676281.

       79.     Pursuant to the contract between Solaris and Frank Leigh Painting, Frank Leigh

Painting agreed to maintain CGL insurance coverage, including completed operations coverage,

and to insure Solaris with primary coverage as an additional insured on its CGL policies.

       80.     Upon information and belief, the Insuring Agreement and pertinent Endorsements

in the CGL Policies issued by Penn National are substantially similar to those CGL Policies

issued by the other Defendants in this case.

                                        Federated Policies

       81.     Upon information and belief, Federated provided CGL insurance coverage to

Plaintiff’s subcontractor, Frank Leigh Painting, from October 1, 2016 through present, under

Policy No. 0698757.

       82.     Pursuant to the contract between Solaris and Frank Leigh Painting, Frank Leigh

Painting agreed to maintain CGL insurance coverage, including completed operations coverage,

and to insure Solaris with primary coverage as an additional insured on its CGL policies.

       83.     Upon information and belief, the Insuring Agreement and pertinent Endorsements

in the CGL Policies issued by Federated are substantially similar to those CGL Policies issued by

the other Defendants in this case.

                   UNDERLYING ACTION GIVES RISE TO INSURER
                    DEFENDANTS’ DUTIES UNDER THE POLICIES

       84.     The Underlying Action seeks substantial damages from Plaintiff and/or Plaintiff’s

subcontractors based upon alleged property damage. Plaintiff Solaris’ contracts with its




                                               23
     2:20-cv-04444-BHH          Date Filed 12/23/20      Entry Number 1        Page 24 of 31




subcontractors required those subcontractors to purchase insurance from the Defendants for such

claims, and to insure Plaintiff as Additional Insureds with primary coverage under Defendants’

CGL Policies. Plaintiff’s subcontractors provided Plaintiff Solaris with Certificates of Insurance

evidencing the purchase of such coverage from Defendants. Defendants’ failure to acknowledge

their unqualified obligations to Plaintiff has caused Plaintiff substantial harm.

                          SUMMARY OF UNDERLYING ACTION

       85.     On October 16, 2017, Emily Heisley as trustee for the Agnes M. Heisley 2004

Trust, filed a lawsuit against, among others, Solaris in the Charleston County Court of Common

Pleas, C/A No. 2017-CP-10-05298.

       86.     On October 7, 2019, Emily Heisley as trustee for the Agnes M. Heisley 2004

Trust, filed an Amended Complaint. The Amended Complaint also names Plaintiff’s

subcontractors, including Frank Leigh Painting, Imperial Tile, Red Bay Construction, Scott

Wadford, Muhler Company, Three Oaks Contractors, Advanced Concrete, AGL Services,

Airtight Sprayfoam, Atlantic Stone, Aqua Blue, D&J Custom Builders, and Lepage Millworks.

       87.     Plaintiff brings causes of action against Solaris for alleged property damage

which occurred with the Defendants’ Policy periods arising from allegedly faulty construction

performed by subcontractors.

       88.     The progressive property damage alleged by Plaintiff in the Underlying Action

including, without limitation, “water intrusion,” “improper construction of the wall assembly at

baseboards, window doors, decks and other areas,” “improper installation of windows,”

“improper back priming and painting,” “improper installation of doors and transoms,” “complete

failure of Lepage Millwook wood windows,” “failure to construct a centerline drainage system

with sump pump,” “water intrusion through the pool into the foundation,” “failure to property




                                                 24
     2:20-cv-04444-BHH         Date Filed 12/23/20       Entry Number 1     Page 25 of 31




insulate portions of the home,” and “failure to flash chimney flue pipe leading to moisture

intrusion,” all of which resulted in actual and/or consequential damages to include, without

limitation, actual costs to repair defects and damages and loss of use.

       89.     Plaintiff in the Underlying Action further alleges latent construction defects

resulting in repeated unintended, unforeseen, fortuitous, injurious events that have occurred each

and every year since November 2010 and constitute “occurrences” and compensable damage. As

a result of the alleged negligence, plaintiff seeks to recover compensatory and other damages for

the progressive property damage.

       90.     Plaintiff’s claims in the Underlying Action are allegations of “property damage”

caused by an “occurrence” under the Defendants’ Policies, which trigger the Defendants’ duties

to defend and indemnify Plaintiff Solaris.

       91.     Upon information and belief, Plaintiff Solaris has complied with its obligations

under the Defendants’ Policies by providing timely and proper notice of the various claims raised

by the Plaintiff in the Underlying Action to the Defendant Insurers and demanding that they

honor their duties to defend and indemnify Plaintiff Solaris under the CGL Policies.

      EVENTS GIVING RISE TO DEFENDANTS’ WRONGFUL AND BAD FAITH
                  REFUSAL TO DEFEND AND INDEMNIFY

       92.     Upon information and belief, Plaintiff promptly notified Defendants of the claims

resulting in the Underlying Action, requested coverage and defense, and provided to Defendants

information regarding the claims that comprise the Underlying Action.

       93.     The documents Plaintiff provided to Defendants demonstrated clear allegations of

progressive property damage covered under Defendants’ CGL Policies.

       94.     Defendants have not made a good faith attempt to effect the prompt, fair, and

equitable settlement of the claims in the Underlying Action.




                                                25
     2:20-cv-04444-BHH           Date Filed 12/23/20     Entry Number 1       Page 26 of 31




        95.       Defendants have either all improperly denied or failed to acknowledge Plaintiff’s

request for coverage and defense in the Underlying Action.

        96.       Based on Defendants’ bad faith denials of coverage and/or lack of response to

requests for coverage with regard to the Underlying Action, Defendants have compelled Plaintiff

to institute this lawsuit in order to recover amount it is reasonably due or payable with respect to

the Underlying Action which have arisen under Defendants’ CGL Policies.

                               FOR A FIRST CAUSE OF ACTION
                                    (Declaratory Judgment)

        97.       Each and every one of Plaintiff’s prior allegations are incorporated herein as if

fully restated.

        98.       The Underlying Action seeks damages that are covered by the Defendants’

Policies and have triggered duties owed by the Defendants to Plaintiff under the Policies,

including the Defendants’ duties to defend and indemnify Plaintiff.

        99.       The claims and damages in the Underlying Action, including, but not limited to,

“improper construction of the wall assembly located at baseboards, windows, doors, decks, and

other areas of the home,” “improper installation of windows,” “improper back priming and

painting of the windows and siding,” “improper installation of doors and transoms,” “complete

failure of the wood windows,” “failure to construct a centerline drainage system with sump

pump,” “water intrusion to the foundation,” “water intrusion to the pool and pool deck,” “failure

to property insulate portions of the home,” and “failure to properly flash chimney flue pipe,” that

has resulted in substantial “actual damages,” “loss of use,” and “consequential damages,” not

only occurred during the Defendants’ policy periods but are continuous in nature, as they are

caused by repeated or continuous exposure to substantially the same general harmful




                                                 26
     2:20-cv-04444-BHH            Date Filed 12/23/20      Entry Number 1     Page 27 of 31




condition(s). As a result, these alleged “occurrences” of “property damages” have continued

and/or resumed even after the end of the Defendants’ policy periods.

       100.       All of the Defendants’ CGL Policies provide that property damage which occurs

during the policy period includes any continuation, change or resumption of that “bodily injury”

or “property damage” after the end of the policy period or substantially similar policy language.

This provision obligates Defendants to provide coverage for the damages alleged in the

Underlying Lawsuits which occurred and/or resumed after the end of each of their respective

policy periods.

       101.       Defendants have failed to adequately reserve their rights to contest coverage

either by not reserving their rights at all or by providing Plaintiff with ambiguous, generic

denials of coverage, coupled with cut-and-paste provisions from the CGL Policies. Therefore,

the Defendants should be precluded from contesting coverage as it applies to their duty to

indemnify Plaintiff in the Underlying Action.

       102.       Plaintiff seeks entry of a Declaratory Judgment declaring the rights and

obligations of the Defendants under the Policies with respect to the Underlying Action as

follows:

           a. That the Underlying Action sets forth claims that are covered under each of the

                  CGL Policies;

           b. That the Defendants have an immediate duty to defend and indemnify Plaintiff

                  with respect to the Underlying Action;

           c. That, pursuant to the Defendants’ CGL Policies, Defendants are obligated to

                  provide coverage to Plaintiff for “property damage” that occurs during the policy




                                                  27
     2:20-cv-04444-BHH           Date Filed 12/23/20      Entry Number 1       Page 28 of 31




                  period, including any continuation, change or resumption of that “property

                  damage” after the end of the policy period; and

            d. That Defendants have failed to adequately reserve the right to contest coverage

                  under the CGL Policies and are thus precluded from doing so.

                             FOR A SECOND CAUSE OF ACTION
                          (Bad Faith Refusal to Pay First Party Benefits)

        103.      Each and every one of Plaintiff’s prior allegations are incorporated herein as if

fully restated.

        104.      Defendants have provided no reasonable basis upon which coverage, defense, and

indemnity was denied to Plaintiff with regard to the Underlying Action under the CGL Policies.

Instead, Defendants have either improperly denied coverage or failed to acknowledge with

reasonable promptness pertinent communications with respect to the claims in the Underlying

Action, have failed to adopt and implement reasonable standards for prompt investigation and

settlement of claims, and have not attempted in good faith to effect prompt, fair, and equitable

settlement of the claims.

        105.      Defendants have willfully denied coverage and refused to defend or indemnify

Plaintiff against the Underlying Action, even in light of applicable South Carolina law and the

information Plaintiff provided to Defendants demonstrating clear allegations of progressive

property damage that occurred during the time the CGL Policies were in effect.

        106.      Defendants’ refusal to provide coverage in light of all applicable facts compelled

Plaintiff to institute this lawsuit to recover amounts that Plaintiff anticipates becoming due in the

Underlying Action.




                                                  28
     2:20-cv-04444-BHH            Date Filed 12/23/20      Entry Number 1       Page 29 of 31




        107.      Defendants’ refusal to provide coverage and defend or indemnify Plaintiff in the

Underlying Action is in bad faith and is an unreasonable action in breach of an implied covenant

of good faith and fair dealing.

        108.      As a direct and proximate result of Defendants’ bad faith refusal to provide

coverage and defend or indemnify Plaintiff under the CGL Policies, Plaintiff has been deprived

of the benefits of the CGL Policies, and has sustained damages in an amount to be determining

pending the litigation of the Underlying Action.

        109.      As a result of Defendants’ bad faith refusal to provide coverage to Plaintiff under

the CGL Policies, Plaintiff is entitled to actual damages and/or consequential damages, punitive

damages, reasonable attorneys’ fees, costs, and expenses, together with pre-judgment interest.

                               FOR A THIRD CAUSE OF ACTION
                                 (Indemnification/Contribution)

        110.      Each and every one of Plaintiff’s prior allegations are incorporated herein as if

fully restated.

        111.      Any liability suffered by Plaintiff, as defendants in the Underlying Action, relates

solely to the action of Plaintiff’s subcontractors, Frank Leigh Painting, Scott Wadford, Imperial

Tile, Red Bay Construction, AGL Services, Lepage, Muhler, Three Oaks, Advanced Concrete

Cutting, Airtight Sprayfoam, Atlantic Stone, Aqua Blue Pools, Woodmaster’s, Wyatt Childs,

Clark’s Services, JEM Construction, Simmons Plumbing, LMS Stucco, and D&J Custom

Builders, who are Defendants’ named insureds.

        112.      Any liability suffered by Plaintiff, as a defendant in the Underlying Action, is

attributable to, and should be borne solely by, Defendants, as they are Plaintiff’s subcontractors’

insurers.




                                                   29
     2:20-cv-04444-BHH         Date Filed 12/23/20      Entry Number 1         Page 30 of 31




                                   JURY TRIAL DEMANDED

       113.    Plaintiff demands trial by jury as to all issues and counts in this Complaint triable

by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       1. Enter declaratory judgment on Plaintiff’s First Cause of Action in favor of Plaintiff

           and against the Defendants that declares the rights and obligations of the Defendants

           under the CGL Policies with respect to the Underlying Action as follows:

               a. That the Underlying Action set forth claims that are covered under each of the

                   CGL Policies;

               b. That the Defendants have an immediate duty to defend and indemnify

                   Plaintiff with respect to the Underlying Action;

               c. That, pursuant to the Defendants’ CGL Policies, Defendants are obligated to

                   provide coverage to Plaintiff for “property damage” that occurs during the

                   policy period, including any continuation, change or resumption of that

                   “property damage” after the end of the policy period; and

               d. That Defendants have failed to adequately reserve the right to contest

                   coverage under the CGL Policies and are thus precluded from doing so.

       2. Enter Judgment in favor of Plaintiff and against Defendant on Plaintiff’s Second

           Cause of Action and award Plaintiff actual and/or consequential damages, punitive

           damages, reasonable attorneys’ fees, costs, and expenses, together with pre-judgment

           interest;




                                                30
2:20-cv-04444-BHH        Date Filed 12/23/20     Entry Number 1         Page 31 of 31




 3. Enter Judgment in favor of Plaintiff and against Defendants on Plaintiff’s Third

      Cause of Action and award to Plaintiff actual damages; and

 4. Award to Plaintiff and against Defendants such other, further, and additional relief as

      the Court deems just and proper.

 5.

                                              Respectfully submitted,

                                              ETHRIDGE LAW GROUP, LLC


                                              By: s/ R. Michael Ethridge
                                                 R. MICHAEL ETHRIDGE
                                                 Federal Bar No. 7497
                                                 MARY S. WILLIS
                                                 Federal Bar No. 12388
                                                 1100 Queensborough Blvd., Suite 200
                                                 Mount Pleasant, SC 29464
                                                 843-614-0007
                                                 methridge@ethridgelawgroup.com
                                                 mwillis@ethridgelawgroup.com

                                              Attorneys for Solaris, Inc.




                                         31
